United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-652
Issued: October 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2011 appellant filed a timely appeal from an October 19, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a nine percent permanent impairment of her
left upper extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant sustained a triangular fibrocartilage complex (TFCC) tear
of the left wrist in the performance of duty on February 19, 1988.2 Appellant underwent left
wrist surgery on April 15, 1988.
On November 6, 2009 OWCP received a report dated January 23, 2003 from Dr. David
Weiss, a Board-certified orthopedic surgeon. The report included a handwritten heading,
“revised sixth edition.” Dr. Weiss provided a history of lifting heavy sacks on February 19,
1988, noting that an arthrogram revealed a TFCC tear. He also noted a July 11, 1995 right wrist
injury. Dr. Weiss provided results on examination, noting focal point tenderness over the TFCC
on the left wrist. With respect to a permanent impairment, he indicated that under Table 15-3 of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) appellant had a class 1 impairment, with a default impairment of eight percent to the left
arm. Dr. Weiss found that grade modifiers for Functional History (GMFH), Physical
Examination (GMPE) and Clinical Studies (GMCS) were a two (moderate problem) and
concluded that appellant had a 10 percent impairment. He also referred to an entrapment
neuropathy at the left median wrist and found appellant had a three percent impairment under
Table 15-23.
The case was referred to OWCP’s medical adviser for evaluation. In a report dated
June 8, 2010, the medical adviser concurred that Table 15-3 provided an eight percent
impairment for a class 1 impairment due to an TFCC tear. OWCP’s medical adviser explained,
however, that the findings of Dr. Weiss did not support his use of grade modifier 2 for GMPE
and GMCS. The medical adviser noted that the examination findings reported only some
tenderness over TFCC and Extensor Carpi Ulnar tendon, which constituted minimal palpatory
findings that result in a grade modifier of one under Table 15-8. For GMCS, the arthrogram
confirmed the mild pathology of a TFCC tear and OWCP’s medical adviser found this also
resulted in one for a grade modifier. OWCP’s medical adviser concluded that appellant had a
nine percent left arm impairment. The date of maximum medical improvement was reported as
January 23, 2003.
By decision dated June 16, 2010, OWCP issued a schedule award for a nine percent
permanent impairment to the left arm. The period of the award was 28.08 weeks of
compensation from January 23, 2003.
Appellant requested a review of the written record. By decision dated October 19, 2010,
OWCP’s hearing representative affirmed the June 16, 2010 decision.

2

OWCP form CA-800 (nonfatal summary) also indicated a left wrist sprain was an accepted condition.

2

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.5 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 Office procedures provide that, effective
May 1, 2009, all schedule awards are to be calculated under the sixth edition of the A.M.A.,
Guides.7
With respect to a wrist impairment, the A.M.A., Guides provides a regional grid at Table
15-3.8 The class of impairment Diagnosed Condition (CDX) is determined based on specific
diagnosis and then the default value for the identified CDX is determined. The default value
(grade C) may be adjusted by using grade modifiers for GMFH, Table 15-7, GMPE, Table 15-8
and GMCS, Table 15-9. The adjustment formula is GMFH - CDX + GMPE - CDX + GMCS CDX.9
ANALYSIS
In this case, appellant submitted a report dated January 23, 2003 from Dr. Weiss. It
appears that this was a “revised” report with an impairment calculation under the sixth edition of
the A.M.A., Guides, although the revision date is not provided. The Board notes that while
Dr. Weiss referred to entrapment neuropathy impairment, the accepted condition for the
February 18, 1988 injury in this case was a TFCC tear. OWCP has not accepted an entrapment
neuropathy, nor was any evidence submitted on causal relationship with employment.
As to the accepted TFCC tear of the left wrist, both Dr. Weiss and OWCP’s medical
adviser applied Table 15-3. The default value (grade C) for a TFCC tear with residual findings is
eight percent.10
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

6

20 C.F.R. § 10.404.

7

FECA Bulletin No. 09-03 (March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700 (January 2010).
8

A.M.A., Guides 391-94, Table 15-3.

9

The net adjustment is up to +2 (grade E) or -2 (grade A).

10

A.M.A., Guides 396, Table 15-3.

3

There was, however, a disagreement between Dr. Weiss and OWCP’s medical adviser as
to how the grade modifiers should be applied. Dr. Weiss found a grade modifier of two for
GMPE under Table 15-8, stating “observed and palpatory.” A grade modifier two is for
moderate palpatory findings.11 OWCP’s medical adviser disagreed, opining that the physical
findings reported would constitute minimal palpatory findings, which under Table 15-8 is
classified as a grade modifier 1. For GMCS, Dr. Weiss also found a grade modifier two pursuant
to Table 15-9, stating “arthrogram.” Under Table 15-9, GMCS that confirm a moderate
pathology is a grade modifier two. OWCP’s medical adviser indicated that the arthrogram
simply confirmed the diagnosis of a mild pathology, which is a grade modifier one under Table
15-9.12
Since there is a disagreement between the attending physician and OWCP’s medical
adviser, the Board finds a conflict under 5 U.S.C. § 8123(a) has occurred.13 The case will be
remanded to OWCP for proper resolution of the conflict. After such development as is deemed
necessary, OWCP should issue an appropriate decision.
On appeal, appellant argues she was deprived of a property right as OWCP failed to issue
a decision under the fifth edition of the A.M.A., Guides. The Board notes that appellant did not
submit Dr. Weiss’ report until after May 1, 2009, when all schedule award decisions must be
based on the sixth edition.
In Harry D. Butler,14 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.15 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.16 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.

11

Id. at 408, Table 15-8.

12

Grade modifier one is described as “GMCS confirm diagnosis, mild pathology.”

13

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations state that if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or OWCP’s
medical adviser, OWCP shall appoint a third physician to make an examination. This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).
14

43 ECAB 859 (1992).

15

Id. at 866.

16

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, supra note 7, Chapter 2.808.6(a) (January 2010).

4

CONCLUSION
The Board finds there is an unresolved conflict and the case is remanded for referral to a
referee physician.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2010 is set aside. The case is remanded for further
action consistent with this decision of the Board.
Issued: October 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

